Evans, Judge,
dissenting.
The majority opinion reverses and thereby undertakes to upset the decision of every official who has handled this case prior to its reaching the Court of Appeals. These various officials found the claimant’s injury to be compensable, and I agree. These various *470officials were: 1. The Medical Board (to whom the case was referred by proper order). 2. The Medical Board held to the same decision after discovery and an attempt was made by the insurer to induce it to change its former decision. 3. The Deputy Director of the Board of Workmen’s Compensation. 4. The Superior Court, to wit: Honorable Sam Phillips McKenzie, Judge, of Atlanta Judicial Circuit.
Of course a case may be reversed even though a thousand officials have held a contrary opinion, but I respectfully submit that a careful study of the evidence in this case will show that these officials, each and all of whom said the case is compensable, were correct, and their judgments should be affirmed.
I, therefore, respectfully dissent from the majority opinion and would vote to affirm Judge McKenzie, and all of those before him who decided the case to be compensable.